Name: Regulation (EEC) No 2224/70 of the Commission of 29 October 1970 supplementing Regulation No 163/67/EEC as regards the conditions for the non-fixing of additional amounts on poultry-farming products
 Type: Regulation
 Subject Matter: animal product;  prices;  trade
 Date Published: nan

 748 Official Journal of the European Communities 4.11.70 Official Journal of the European Communities No L 241/5 REGULATION (EEC) No 2224/70 OF THE COMMISSION of 29 October 1970 supplementing Regulation No 163/67/EEC as regards the conditions for the non-fixing of additional amounts on poultry-farming products No 48/67/EEC, the provisions of Articles 1 to 5 of Regulation No 163/67/EEC are applicable to the products referred to in Article 1 of Regulation No 170/67/EEC; "Whereas, when additional amounts are not fixed for poultry-farming products originating in or coming from certain third countries, any abuse of the rules should be prevented and whereas, therefore, it is necessary to exclude all products which are not marketed unaltered immediately after importation into the Community ; Whereas, to ensure uniform treatment of all cases, it should be made clear that those conditions also apply to the products and the third countries covered by the following Regulations on the non-fixing of additional amounts : Regulation Nos 54/65/EEC,7 87/66/EEC,8 183/66/EEC,9 765/67/EEC,10 (EEC) No 565/68,11 (EEC) No 990/69,12 (EEC) No 2261/6913 or (EEC) No 59/7014 ; "Whereas the Management Committee for Poultrymeat and Eggs has not issued an Opinion within the time limit set by its Chairman ; THE COMMISSION . OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 122/67/EEC1 of 13 June 1967 on the common organisation of the market in eggs, as last amended by Regulation (EEC) No 436/70,2 and in particular Article 8 (4) thereof; Having regard to Council Regulation No 123/67/EEC3 of 13 June 1967 on the common organisation of the market in poultrymeat, and in particular Article 8 (4) thereof; Having regard to Council Regulation No 170/67/EEC4 of 27 June 1967 on the common system of trade for ovalbumin and lactalbumin and repealing Regulation No 48/67/EEC, and in particular Article 5 (5 ) thereof; "Whereas Commission Regulation No 163/67/EEC5 of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries laid down detailed rules both on the conditions for fixing the additional amount and on the procedure for determining the third countries to which Article 8 (2) of Regulation No 122/67/EEC or of Regulation No 123/67/EEC should apply ; Whereas in pursuance of Article 2 of Commission Regulation No 201/67/EEC6 of 28 June 1967 on detailed rules for the application of Regulation No 170/67/EEC on the common system of trade for ovalbumin and lactalbumin and repealing Regulation . HAS ADOPTED THIS REGULATION : Article 1 shall be added toThe following Article 4a Regulation No 163/67/EEC : 'Article 4a The provisions of Article 8 (2) of Regulation No 122/67/EEC and Article 8 (2 ) of Regulation No 7 OJ No 59, 8.4.1965, p. 848/65 . 8 OJ No 120, 2.7.1966, p. 2229/66. 9 OJ No 211 , 19.11.1966, p. 3602/66. 10 OJ No 260, 27.10.1967, p. 24 . 1 OJ No 117, 19.6.1967, p. 2293/67. 2 OJ No L 55 , 10.3.1970, p . 1 . 11 OJ No L 107, 8.5.1968 , p . 7.3 OJ No 117, 19.6.1967, p. 2301/67. 4 OJ No 130, 28.6.1967, p. -2596/67. 5 OJ No 129, 28.6.1967, p. 2577/67. 6 OJ No 134, 30.6.1967, p. 2836/67. 12 OJ No L 130, 31.5.1969, p . 4 . 13 OJ No L 286, 14.11.1969 , p . ,24 . 11 OJ No L 11 , 16.1.1970, p . 1 . Official Journal of the European Communities 749 123/67/EEC shall apply only to products marketed unaltered immediately after importa ­ tion.' EEC, 765/67/EEC, (EEC) No 565/68, (EEC) No 990/69, (EEC) No 2261/69 or (EEC) No 59/70, no additional amounts are fixed. Article 2 Article 3 This Regulation shall also apply to imports of poultry-farming products for which, in pursuance of Regulation * Nos 54/65/EEC, 87/66/EEC, 183 /66/ This Regulation shall enter into force on the tenth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 October 1970 . For the Commission The President Franco M. MALFATTI